Citation Nr: 0304021	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  01-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1979 and from September 1979 to August 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which determined that new and material 
evidence had not been received to warrant reopening a claim 
of entitlement to service connection for hypertension. 

The case was previously before the Board in July 2001, at 
which time it was determined that new and material evidence 
sufficient to reopen the claim had been submitted, and the 
case was Remanded to afford the veteran a comprehensive 
medical examination and for other development.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issue on 
appeal.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  Medical evidence demonstrated that it is as likely as not 
that hypertension is related to service. 


CONCLUSION OF LAW

Hypertension was incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Consequently, the VA is obligated to assist a claimant in the 
development of his/her claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  In addition to eliminating the well-groundedness 
requirement, the statute also amplified and defined the duty 
to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, a remand back to the RO for compliance 
with the new duty to assist requirements is not necessary,  
and the veteran is not prejudiced by the Board's decision not 
to do so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
This is especially true in the present case where the benefit 
sought on appeal is being granted.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Entitlement to service connection for hypertension was denied 
by the Board in a decision dated September 9, 1999.  The 
Board, at that time, denied the claim as not well grounded 
because while the evidence showed the existence of a current 
hypertensive disorder since approximately February 1997, 
there was no medical evidence which provided a basis to link 
the disorder to the appellant's military service.  Evidence 
submitted in connection with the present appeal includes the 
report of a previously unavailable service discharge physical 
examination conducted in July 1992 that noted a number of 
elevated blood pressure readings (160/120 (sitting), 144/82 
(after three minutes), 136/80 (after four minutes) and 134/76 
(after five-six minutes)), of which the latter three readings 
were reported as normotensive.  Also included was the 
appellant's "Report of Medical History" completed in 
connection with the July 1992 discharge examination, which 
did not reflect any complaints or history of high blood 
pressure, and the report of a chest X-ray taken in July 1992, 
which although noted as an underpenetrated anterior-posterior 
study, reflected the examiner's impression that the study was 
negative for any pertinent abnormalities.  As noted above, 
the Board concluded that new and material evidence had been 
submitted to reopen the claim of service connection for 
hypertension.

The veteran submitted a statement from his private physician 
dated in September 2001 which indicated that "it is apparent 
to me that [the veteran] has suffered intermittently from 
hypertension, as first documented in the military discharge 
records."

The veteran was also afforded a VA examination in January 
2002 and a supplemental report prepared in October 2002, 
which indicated that it was at least as likely as not that 
the veteran's hypertension was related to service.  

The benefit of the doubt rule is a unique standard that is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b).  In determining whether 
the statutory right to the benefit of the doubt applies, a 
determination as to the balance of all the evidence must be 
made.  The benefit of the doubt rule only applies if it is 
found that the evidence is in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  The Board finds that there 
is an approximate balance of positive and negative evidence.  
Under the circumstances, the benefit of the doubt has been 
resolved in the veteran's favor, and, therefore, the Board 
finds that entitlement to service connection for hypertension 
is warranted.  38 U.S.C.A. § 5107.   


ORDER

Entitlement to service connection for hypertension is 
granted. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

